                     Case 3:20-cv-01435-JR                 Document 1-4         Filed 08/24/20       Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

      PROJECT VERITAS & PROJECT VERITAS                                )
                ACTION FUND                                            )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
  MICHAEL SCHMIDT, in his official capacity as                         )
  Multnomah County District Attorney and ELLEN                         )
ROSENBLUM, in her official capacity as the Attorney                    )
              General of Oregon                                        )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL SCHMIDT
                                           Multnomah County District Attorney
                                           1021 SW Fourth Avenue, Room 600
                                           Portland, Oregon 97204




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Eric C. Winters                      Benjamin Barr                  Stephen Klein
                                           30710 SW Magnolia Ave           Barr & Klein PLLC               Barr & Klein PLLC
                                           Wilsonville, Oregon 97070       444 N. Michigan Ave. #1200      1629 K St. NW #300
                                                                           Chicago, Illinois 60611         Washington, DC 20006



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
